Citation Nr: 0506588	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right ankle disorder, 
claimed as secondary to service-connected residuals of a 
gunshot wound to the right great toe. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from November 1951 to 
September 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (RO).  

A motion to advance this case on the Board's docket, which 
was received by the Board on July 1, 2004, was granted by the 
Board on August 3, 2004, for good cause shown.  38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).

The veteran's claim was previously before the Board, and in 
an August 2004 remand it was returned to the RO for 
additional development.  The Board finds that additional 
development is again required and the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The Board has determined that additional development is 
necessary in the present case.  

Service connection was established for residuals of a gunshot 
wound to the right great toe in December 1953.  In July 2003, 
the veteran asserted that the residuals of the gunshot wound 
had worsened and affected his right ankle.  He maintained 
that his ankle gave out when he walked, causing him to fall.  
In August 2003, he reported that his right ankle had 
considerable pain that increased with walking, as well as 
prolonged standing and driving.

The Board notes that the service connection has been 
established for a gunshot wound scar on the lateral side of 
the right great toe and that the disability has been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, addressing "foot injuries."  Service 
connection has also been established for sensory disturbance 
distal to gunshot wound associated with the scar on the 
lateral side of the right great toe.  That disability has 
been evaluated under the provisions of 38 C.F.R. § 4.124a, 
Diagnostic Code 8723, addressing neuralgia of the anterior 
tibial nerve (deep peroneal).  

In an August 2004 remand, the Board requested that the RO 
provide the veteran with a VA examination to determine 
whether he has a current right ankle disorder that is 
etiologically related to residuals of a gunshot wound to the 
right great toe.  The examiner was specifically requested to 
identify any current right ankle disorders and discuss the 
etiology of each right ankle disorder currently diagnosed.  
In September 2004, the veteran underwent a VA examination of 
the right foot and ankle.  At that time, the examiner stated 
that it was "as likely as not" that the veteran's right 
ankle disorder was etiologically related to residuals of a 
gunshot wound to the right toe.  However, the examiner failed 
to diagnose any specific right ankle disorder.  Absent a 
diagnosis of a current right ankle disorder, service 
connection cannot be established, as correctly stated by the 
RO in the January 2005 supplemental statement of the case.  
As such, the Board finds that a clarifying opinion is 
required from the September 2004 VA examiner.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:  

1.  The RO should return the claims file 
to the examiner at the VAMC in Sioux 
Falls, South Dakota who conducted that 
September 2004 VA examination for 
clarifying information.  That examiner is 
requested to offer comments and an 
opinion to the following: 

(a) Does the veteran currently have a 
right ankle disorder that is separate 
and distinct from his service-
connected gunshot wound scar on the 
lateral side of the right great toe 
and service-connected sensory 
disturbance distal to gunshot wound 
associated with the scar on the 
lateral side of the right great toe?  

(b) If the answer to (a) is yes, 
identify any current right ankle 
disorders. 

(c) As to each right ankle disorder 
currently diagnosed, indicate whether 
it is at least as likely as not that 
the disorder is etiologically related 
to residuals of a gunshot wound to 
the right great toe incurred during 
active service, or otherwise related 
to the veteran's military service.  

2.  If the September 2004 examiner is 
unavailable, is unable to respond to the 
questions stated or if a clinical 
examination was not accomplished, the RO 
should ensure that the veteran is 
afforded such an examination and that 
examiner should respond to the questions 
set forth above.  

3.  The RO should then review the record, 
including the recently submitted medical 
evidence and any other evidence added to 
the record since issuance of the January 
2005 supplemental statement of the case, 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




